Title: To John Adams from Lewis R. Morris, 18 April 1783
From: Morris, Lewis R.
To: Adams, John


Sir,
Office for Foreign Affairs 18th: April 1783—

Enclosed I have the honor to present you a state of your account with the United States from the first day of January 1782. to the thirty first day of March following—that is fifteen Months—From the first day of January 1782. to the thirty first day of December following, it will appear by the enclosed Account, that Eleven thousand, one hundred and eleven dollars and 10/90 of a Dollar were received from the Superintendant of Finance, and vested in Bills at six shillings and three Currency for five Livres; the rate of Exchange at the periods the purchases were made, which amounts to sixty six thousand, six hundred and sixty six Livres nineteen Solls Turnois—
Agreable to the enclosed Resolution of Congress of the 7th: of March suggested to the Honorable the Secretary for this Department by Mr Franklin’s Letter on the subject, your last quarter’s Salary from the first of January 1783. to the thirty first of March following, was paid by the United States in Bills of Exchange five Livres five solls, for seven shillings and six pence this money, which amounts in Dollars to two thousand seven hundred and seventy seven Dollars, and 68/90 of a Dollar from this is deducted agreable to the enclosed Resolve, one thousand five hundred, and Eighty seven Dollars and 27/90. of a Dollar, which leaves one thousand one hundred, and ninety Dollars, and 43/90. of a Dollar, this sum amounts to six thousand two hundred and fifty Livres Turnois for which Bills are left at the Finance Office subject to your order
I have the honor to be / with great Respect / your most obedt. humbe servt
L R Morris

